NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

OSCAR HAROLDO TEJEDA-WONG,                      No.    14-74012

                Petitioner,                     Agency No. A070-125-754

 v.
                                                MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 17, 2021**


Before: GRABER, FRIEDLAND, and BENNETT, Circuit Judges.

      Oscar Haroldo Tejeda-Wong, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for

asylum, withholding of deportation under former 8 U.S.C. § 1253(h)(1), and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
protection under the Convention Against Torture (“CAT”).1

      We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions

of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the

extent that deference is owed to the BIA’s interpretation of the governing statutes

and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We

review for substantial evidence the agency’s factual findings. Zehatye v. Gonzales,

453 F.3d 1182, 1184–85 (9th Cir. 2006). We review for abuse of discretion the

agency’s determination that a crime was particularly serious. Avendano-

Hernandez v. Lynch, 800 F.3d 1072, 1077 (9th Cir. 2015). “Although we ‘cannot

reweigh evidence to determine if the crime was indeed particularly serious, [we]

can determine whether the BIA applied the correct legal standard.’” Blandino-

Medina v. Holder, 712 F.3d 1338, 1342–43 (9th Cir. 2013) (alteration in original)

(quoting Afridi v. Gonzales, 442 F.3d 1212, 1218 (9th Cir. 2006)). We deny the

petition for review.

      With respect to the agency’s determination that Tejeda-Wong committed a

particularly serious crime, the BIA applied the correct standard and engaged in a

“case-specific factual analysis” of Tejeda-Wong’s crime. Flores-Vega v. Barr, 932

F.3d 878, 884–85 (9th Cir. 2019). Among other things, the BIA noted that the



      1
            Tejeda-Wong did not challenge the IJ’s denial of his application for
suspension of deportation under NACARA in either the BIA or this court.

                                         2                                    14-74012
crime was inherently violent and was committed against a uniformed police

officer; that Tejeda-Wong was driving a vehicle reported as stolen and attempted

to flee, escalating the situation and leading to gunfire; that he committed the

offense while on probation for a prior burglary; and that he received a significant

sentence. Tejeda-Wong’s conviction for a particularly serious crime makes him

ineligible for asylum and withholding of deportation.

      The particularly serious crime also makes Tejeda-Wong ineligible for

withholding of removal under CAT, but not ineligible for deferral of removal. 8

C.F.R. §§ 1208.16(d)(2), 1208.17(a). Substantial evidence supports the agency’s

denial of CAT protection because Tejeda-Wong failed to show it is more likely

than not he will be tortured by or with the consent or acquiescence of the

government if returned to Guatemala. See Mairena v. Barr, 917 F.3d 1119, 1125

(9th Cir. 2019) (per curiam) (stating standard).

      PETITION FOR REVIEW DENIED.




                                          3                                       14-74012